Citation Nr: 1442700	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance and housebound status.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

3.  Entitlement to special home adaption grant.

4.  Entitlement to specially adapted housing.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot drop, claimed as loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1970 and from October 1972 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and July 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran died on May [redacted], 2014, during the course of his appeal to the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West Supp. 2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2009 and July 2010 decisions, the RO denied the Veteran's claims.  The Veteran filed a timely notice of disagreement and also filed a timely substantive appeal.  In February 2012, his claim was initially certified to the Board.  In September 2014, records which state that the Veteran died on May [redacted], 2014 were associated with the claims file.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed with the RO not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A.  Regulations implementing the statute will go into effect October 6, 2014, and may be found at 38 C.F.R. § 3.1010.  See 79 Fed. Reg. 52977 (Sept. 5 2014).


ORDER

The appeal is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


